IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,123-01


EX PARTE RODOLFO ALVAREZ MEDRANO





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. CR-0942-03-F IN THE 332ND DISTRICT COURT

HIDALGO COUNTY



Per Curiam.  


O R D E R


	In August 2005, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On July 12, 2007, the State filed in this Court its brief
on applicant's direct appeal.  Pursuant to Article 11.071 §§ 4(a) and (b) (1), applicant's
initial application for a writ of habeas corpus was due to be filed in the trial court on or
before November 26, 2007, assuming a motion for extension was timely filed and
granted.  It has been more than four years since the application was due in the trial court. 
Accordingly, we order the trial court to resolve any remaining issues within 90 days from
the date of this order.  The clerk shall then transmit the complete writ record to this Court
within 120 days from the date of this order.  Any extensions of time shall be obtained
from this Court.
	Further, we understand that a pro se subsequent application was filed in the trial
court in March 2008 styled as a motion to amend the initial application.  The district clerk
is instructed to forward any pro se subsequent application to this Court immediately.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.